Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 21, 2014

The Court of Appeals hereby passes the following order:

A14A2191. ANTHONY RANDY DUNCAN v. THE STATE.

      Anthony Randy Duncan pled guilty to family violence battery and was allowed
to serve the majority of his sentence on probation. When Duncan failed to report to
his probation officer, the State filed a petition to revoke probation. The same day, the
trial court entered an order noting that probation had been tolled and providing a new
discharge date. Duncan filed a pro se notice of appeal. We, however, lack jurisdiction.
      First, the trial court’s order setting a new discharge date is interlocutory as the
trial court has not ruled on the State’s revocation petition. And “a party seeking
appellate review from an interlocutory order must follow the interlocutory-
application subsection, OCGA § 5-6-34 (b), seek a certificate of immediate review
from the trial court, and comply with the time limitations therein.” (Citation omitted.)
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); see also Boyd v. State, 191
Ga. App. 435 (383 SE2d 906) (1989).
      Second, even if the order had been final, Duncan would be required to file an
application for discretionary appeal because the underlying matter involves probation
revocation. See OCGA § 5-6-35 (a) (5); White v. State, 233 Ga. App. 873 (505 SE2d
228) (1998). For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                 08/21/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.